Case 1:20-cr-00131-JMS-TAB Document1 Filed 06/25/20 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT )
SOUTHERN DISTRICT OF INDIANA JUN 2 & 2020
INDIANAPOLIS DIVISION |
U.S. GLERI’S OFFICE
EVANSVILLE, INDIANA

UNITED STATES OF AMERICA, )
Plaintiff,
V. causeno. \'AO-Ot- V2 SNS THB
JESSE KORTEA, -01
JOSHUA DECKARD, and ) -02
APRIL MILLER, ) -03
Defendants.
INDICTMENT
COUNT ONE:

{18 U.S.C. § 922(u)- Stealing Firearms from a Federal Firearms Licensee]

The Grand Jury charges that:

On or about April 13, 2020, in the Southern District of Indiana, JESSE KORTEA and
JOSHUA DECKARD, defendants herein, did knowingly steal or unlawfully take or carry away
from American Arms, a Federal Firearms Licensee (FFL) licensed to engage in the business of
dealing in firearms, the following firearms: a Baikal .380 pistol; and/or a 12 gauge Franchi
shotgun; and/or a Savage rifle; and/or a CZ 9 mm pistol; and/or a .22 High Standard pistol; and/or
an Aero Precision rifle; and/or a BBA firearm; in American Arms business inventory that has been
been shipped or transported in interstate or foreign commerce,

All in violation of Title 18, United States Code, Section 922(u),

 
Case 1:20-cr-00131-JMS-TAB Document1 Filed 06/25/20 Page 2 of 5 PagelD #: 2

COUNT TWO:

{18 U.S.C. § 371- Conspiracy to Steal Firearms from a Federal F irearms Licensee]

The Grand Jury further charges that:

On or about April 13, 2020, in the Southern District of Indiana, JESSE KORTEA,
JOSHUA DECKARD, and APRIL MILLER, defendants herein, did knowingly conspire
together, to steal firearms from a Federal Firearms Licensee, in violation of Title 18, United
States Code, Section 922(u).

MANNER AND MEANS OF THE CONSPIRACY

 

1, It was part of the conspiracy that JESSE KORTEA, JOSHUA DECKARD, and
APRIL MILLER conspired together, to steal firearms from a federal firearms licensee and
distribute them in the Southern District of Indiana.

OVERT ACTS

In furtherance of the conspiracy and to effect the objects thereof, the defendant committed
the following overt acts, among others.

1. On or about April 13, 2020, April MILLER drove Jesse KORTEA and Joshua
DECKARD to American Arms gun store in Bloomington, Indiana in exchange for $40.

2, On or about April 13, 2020, KORTEA and DECKARD broke into the store and
stole firearms.

3, On or about April 13, 2020, MILLER drove KORTEA, DECKARD, and the stolen

firearms frorn the store.

All in violation of Title 18 United States Code, Section 371.

 

 
Case 1:20-cr-00131-JMS-TAB Document1 Filed 06/25/20 Page 3 of 5 PagelD #: 3

COUNT THREE:
[18 U.S.C. § 922(g)(1}- Felon in Possession of a Firearm]
The Grand Jury further charges that:
On or about April 13, 2020, in Monroe County, in the Southern District of Indiana,
JESSE KORTEA, a defendant herein, did knowingly possess in commerce and affecting
commerce a firearm, to wit: a Baikal .380 pistol; and/or a 12 gauge Franchi shotgun; and/or a
Savage rifle; and/or a CZ 9 mm pistol; and/or a .22 High Standard pistol; and/or an Aero
Precision rifle; and/or a BBA firearm, after knowingly having been convicted of a crime
punishable by a term of imprisonment exceeding one (1) year, to wit: felony Domestic Battery in
Greene County, Indiana, on or about March 15, 2018, under cause number 28D01-1712-F6-
000237; and/or Felony Theft in Monroe County, Indiana, on or about October 27, 2011, under
cause number 53C05-1107-FD-000653.
| All of which is in violation of Title 18, United States Code, Section 922(g)(1).

COUNT FOUR:
[18 U.S.C, § 922(g)(1)- Felon in Possession of a Firearm]

The Grand Jury further charges that:

On or about April 13, 2020, in Monroe County, in the Southern District of Indiana,
JOSHUA DECKARD, a defendant herein, did knowingly possess in commerce and affecting
commerce a firearm, to wit: a Baikal .380 pistol; and/or a 12 gauge Franchi shotgun; and/or a
Savage rifle; and/or a CZ 9 mm pistol; and/or a .22 High Standard pistol; and/or an Aero
Precision rifle; and/or a BBA firearm, after knowingly having been convicted of a crime
punishable by a term of imprisonment exceeding one (1) year, to wit: Felony Possession of
Methamphetamine in Greene County, Indiana, on or about June 4, 2010, under cause number

28D01-1004-FD-180; and/or Felony Unlawful Sale of a Precursor in Monroe County, Indiana,

 
Case 1:20-cr-00131-JMS-TAB Document1 Filed 06/25/20 Page 4 of 5 PagelD #: 4

2014, under cause number 53C09-1302-FB-000198,
All of which is in violation of Title 18, United States Code, Section 922(g)(1).
COUNT FIVE:

[18 U.S.C. § 922(a)(6)- Making Materially False Statement in Connection with Acquisitions of
Firearms — Straw Purchase]

The Grand Jury further charges that:

On or about April 24, 2020, in the Southern District of Indiana, APRIL MILLER, a
defendant herein, acquired a firearm, specifically a Taurus 9mm pistol and a SCCY Industries
pistol, from a Rural King store located at 3201 West State Route 45 Rd., Bloomington, Indiana, a
federally licensed firearms dealer, by knowingly making false and fictitious oral and written
statements likely to deceive such dealer with respect to a material fact as to the lawfulness of the
sale of the firearm, in that APRIL MILLER stated on a Department of Justice, Bureau of Alcohol,
Tobacco and Firearms, Form 4473, that she was the actual buyer of the firearm identified on the
4473 Form, when in fact APRIL MILLER was not the actual buyer of the firearm.

All of which is a violation of Title 18, United States Code, Section 922(a)(6),

FORFEITURE
1. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally and/or
civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), as part of any sentence imposed.
2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the offense
set forth in this Information, the defendant shall forfeit to the United States “any firearm or

ammunition involved in or used in” the offense.

 
Case 1:20-cr-00131-JMS-TAB Document1 Filed 06/25/20 Page 5 of 5 PagelD #: 5

3. The United States shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States Code,
Section 2461(c), if any of the property described above in paragraph 3, as a result of any act or

omission of the defendant:

A. cannot be located upon the exercise of due diligence;
B. has been transferred or sold to, or deposited with, a third party;
€. has been placed beyond the jurisdiction of the court;
D. has been substantially diminished in value; or
E. has been commingled with other property which cannot be divided
without difficulty.
A TRUE BILL:

    

FOREPERSO

JOSH J. MINKLER
United States Attormey
4

yn ff

J fi

ff
L--

Pamela S. Domash
Assistant United States Attorney

By:

 
